                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


DANNY HOLLAND,

                 Plaintiff,

v.                                           Case No. 3:17-cv-23-J-25PDB

SERGEANT JAMIE W. WILLIAMS et al.,

               Defendants.
__________________________________


                                  ORDER

     Before the Court is Plaintiff’s “Motion for Injunction [sic]

Relief and/or Temporary Restraining Order” (Doc. 50; Motion).

Plaintiff requests the Court order the Florida Department of

Corrections (FDOC) to provide necessary medical treatment for him

by transferring him somewhere other than Regional Medical Center

(RMC), which is where he was beaten by officers in 2015. See Motion

at 2. Plaintiff concedes the FDOC has not denied him medical care.

Id. at 1. Rather, on three occasions, Plaintiff refused to be sent

to RMC to receive medical treatment because he fears for his safety

if sent to that correctional institution. Id.

     Injunctive   relief,     whether   in   the   form   of   a   temporary

restraining   order    or     a   preliminary      injunction,      “is   an

‘extraordinary and drastic remedy,’ and [the movant] bears the

‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc., 840 F.3d
1244, 1247 (11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d

1163,   1176   (11th     Cir.   2000)).       To   demonstrate   entitlement   to

injunctive     relief,     a    movant    must      show   the   following   four

prerequisites:

           (1) a substantial likelihood of success on the
           merits; (2) that irreparable injury will be
           suffered if the relief is not granted; (3)
           that the threatened injury outweighs the harm
           the relief would inflict on the non-movant;
           and (4) that entry of the relief would serve
           the public interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th

Cir. 2005). With respect to the second prerequisite, “the asserted

irreparable injury ‘must be neither remote nor speculative, but

actual and imminent.’” Siegel, 234 F.3d at 1176. Moreover, the

request for injunctive relief must be related to the claims raised

in the operative complaint. See Kaimowitz v. Orlando, Fla., 122

F.3d 41, 43 (11th Cir. 1997), opinion amended on reh’g, 131 F.3d

950 (11th Cir. 1997) (“A district court should not issue an

injunction when the injunction in question is not of the same

character, and deals with a matter lying wholly outside the issues

in the suit.”).

     Plaintiff fails to carry his burden demonstrating injunctive

relief is warranted. First, Plaintiff asserts no facts suggesting

he faces an imminent threat of harm. Rather, the asserted injury

is remote and speculative. See Siegel, 234 F.3d at 1176. Plaintiff

                                          2
simply alleges he fears being harmed if sent to RMC where he was

beaten nearly five years ago. He provides no facts, however,

suggesting his fears are warranted. Second, Plaintiff’s motion is

based entirely upon incidents that occurred after he filed the

operative complaint (Doc. 14; Compl.) and involves individuals who

are not Defendants in this action. For instance, in his complaint,

Plaintiff asserts claims against three corrections officers at RMC

for an alleged beating that occurred on January 11, 2015. See

Compl. at 5. In his Motion, however, Plaintiff complains about a

current   medical   treatment   plan   by   officials   at   Santa   Rosa

Correctional Institution. See Motion at 1-2. See Kaimowitz, 122

F.3d at 43 (holding the district court did not err in denying a

motion for preliminary injunction that sought relief on a claim

not raised in the pleadings).1

     Third, in his Motion, Plaintiff asks the Court to order FDOC

to transfer him to an institution other than RMC for his medical

treatment. This Court may not take such action. Courts generally

will not interfere in matters of prison administration, including

an inmate’s location of confinement. See Bell v. Wolfish, 441 U.S.


     1 Even if some of the medical conditions for which Plaintiff
now requires treatment are related to the 2015 incident involving
Defendants in this case, Plaintiff’s request for injunctive relief
is not connected to the issues in this suit. While Plaintiff states
in the “Injuries” section of his complaint that he “didn’t receive
adequate medical attention,” he does not assert such a claim
against Defendants. See Compl. at 5.
                                 3
520,    547-48      (1979)    (“[T]he     operation      of     our    correctional

facilities is peculiarly the province of the Legislative and

Executive Branches . . . not the Judicial.”). See also McKune v.

Lile, 536 U.S. 24, 39 (2002) (“It is well settled that the decision

where to house inmates is at the core of prison administrators’

expertise.”).

       Finally,     it   is   unclear     whether    Plaintiff        sought   relief

through the prison grievance process to address his safety concerns

about being sent to RMC. Plaintiff should know that an inmate’s

attempt to bypass proper procedures is relevant to a court’s

consideration of a request for injunctive relief. See Farmer v.

Brennan, 511 U.S. 825, 847 (1994) (“When a prison inmate seeks

injunctive relief, a court need not ignore the inmate’s failure to

take advantage of adequate prison procedures, and an inmate who

needlessly bypasses such procedures may properly be compelled to

pursue them.”).

       Not   only    does     Plaintiff    fail     to   meet    the    substantive

prerequisites for injunctive relief, he fails to comply with this

Court’s Local Rules, which require that a motion for injunctive

relief (1) be supported by a verified complaint or affidavits

showing the movant is threatened with irreparable injury; (2)

describe precisely the conduct sought to be enjoined; and (3)




                                          4
include   a   supporting   memorandum   of   law.   See   M.D.   Fla.   R.

4.05(b)(1)-(4), 4.06.

     For these reasons, Plaintiff’s Motion is DENIED.

     DONE AND ORDERED at Jacksonville, Florida, this 20th day of

November, 2019.




Jax-6

c:   Danny Holland, #Y40185
     Counsel of Record




                                  5
